ARMED SERVICES BOARD OF CONTRACT APPEALS
 Application Under the Equal Access -        )
  to Justice Act of -                        )
                                             )
 Iqrar Ahmed and Partner Contracting         )    ASBCA Nos. 62494-EAJA, 62495-EAJA
   Company Ltd.                              )
                                             )
 Under Contract No. FA4911-20-P-M011         )

 APPEARANCE FOR THE APPELLANT:                    P. Sean Milani-nia, Esq.
                                                   Fox Rothschild LLP
                                                   Washington, DC

 APPEARANCES FOR THE GOVERNMENT:                  Jeffrey P. Hildebrant, Esq.
                                                   Air Force Deputy Chief Trial Attorney
                                                  Lt Col Matthew Ramage-White, USAF
                                                   Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

        On August 24, 2021, we sustained ASBCA No. 62494, and converted the default
termination of appellant’s contract to a termination for the convenience of the
government; we also denied ASBCA No. 62495 as moot. Iqrar Ahmed & Partner
Contracting Co., ASBCA Nos. 62494, 62495, 21-1 BCA ¶ 37,923 at 184,183. Appellant
subsequently applied for attorneys’ fees and costs in the amount of $13,537.50, pursuant
to the Equal Access to Justice Act, 5 U.S.C. § 504 (app. at 5). The government responds
that it does not contest payment of that amount (gov’t resp. at 1). The application is
granted in the amount of $13,537.50.

      Dated: April 28, 2022



                                                 TIMOTHY P. MCILMAIL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
I concur                                         I concur




RICHARD SHACKLEFORD                              OWEN C. WILSON
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62494-EAJA, 62495-EAJA,
Appeal of Iqrar Ahmed and Partner Contracting Company Ltd., rendered in conformance
with the Board’s Charter.

      Dated: May 4, 2022



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2